The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fails to fall within a statutory category of invention.  Applicant should note that adding “non-transitory” to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:
A process, or
A machine, or
A manufacturer, or
A composition of matter.





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 14, and 21 are indefinite because it is not understood how “the acoustic dosimetry process [can be] configured to make sound level measurements associated with ambient noise” when “the audio output device is the loudspeaker” as claimed.  The specification recites, in para. 0015, that the “in-ear SPL may be determined during playback through the headset worn by the user.  Once estimated, the in-ear SPL is converted into a sound sample having units defined by the hearing health safety standards, as described herein.  These sound samples may then be used by the dosimetry process to track headset audio exposures.  This conversion of the in-ear SPL into sound samples may be unnecessary, however, when the sound is being played back into the ambient environment, e.g., by a loudspeaker”.  It appears, from the specification, that an acoustic dosimetry process is performed when it is determined that the output device is the headset, but that an acoustic dosimetry process is not performed when it is determined that the output device is the loudspeaker because the “conversion of the in-ear SPL into sound samples may be unnecessary, … when the sound is being played back into the ambient environment”.  Note also, that the acoustic dosimetry process, as taught by the applicant in the specification, requires an internal microphone of the headset to measure in-ear SPL, e.g., at or near an eardrum reference point, during sound playback.  A loudspeaker does not include such an internal microphone to measure in-ear SPL, so it is unclear how the acoustic dosimetry process can be performed when the audio output device is the loudspeaker as claimed.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-8, 11, 13-15, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 10,405,114) considered with Jenkins et al. (US 2018/0359555).
	Stone discloses an audio source device and a method, and an article of manufacture comprising a machine-readable medium having instructions stored therein that when executed by a processor performs the method (see col. 7, line 58, through col. 8, line 37), comprising:  driving an audio output device 230, 220 of the audio source device 105/200 to output a sound with an audio output signal (see col. 4, lines 19-21, regarding “the audio output 130 may have one or more connected audio reproduction devices, such as loudspeakers and headphones); obtaining a microphone signal from a microphone 135/210 of the audio source device 105/200, the microphone 135/210 capturing the outputted sound (e.g., figure 3, step 310); determining whether the audio output device 230, 220 is a headset 230 or a loudspeaker 220 based on the microphone signal (e.g., figure 3, step 320-330; see col. 4, lines 22-35, regarding “the analysis processor 115 takes input from an audio capture device (such as a microphone) and the playback processor 110 and performs an analysis of the two inputs.  …The selection processor 120 interprets the analysis done by the analysis processor 115 and determines the type of active audio output.  In some embodiments, the types of active audio output is either loudspeakers or headphones”); and configuring an acoustic process based on the determination (see col. 5, lines 16-20, regarding “the 
Stone discloses the invention as claimed, including configuring an acoustic process based on the determination (e.g., figure 3, step 340; see also, col. 5, lines 16-22), but fails to specifically teach that the acoustic process is an acoustic dosimetry process.  Jenkins discloses a headset including a processor for performing an acoustic dosimetry process which is configured to make sound level measurements associated with headphone use, in the same field of endeavor, for the purpose of protecting the hearing of a user (see abstract) when using the headset.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Stone, in view of Jenkins, such that when it is determined that the audio output device is the headset, an acoustic dosimetry process is configured to make sound level measurements associated with headset use.  A practitioner in the art would have been motivated to do this for the purpose of protecting the hearing of a user when it is determined that the user is wearing a headset.
	Regarding claims 4, 11, and 18, the audio source device 105/200 is communicatively coupled to the audio output device (e.g., headphones 500) via a wired connection.  See figure 5, for example.
	Regarding claims 6, 13, and 20, when it is determined that the audio output device is the headset, the acoustic dosimetry process is configured to make sound level measurements associated with headset use (see Jenkins; abstract).
Regarding claims 7, 14, and 21, as clear and understood, when it is determined that the audio output device is the loudspeaker, the acoustic dosimetry process would be configured to make sound level measures associated with ambient noise as necessary (i.e., the sound level measurements wouldn’t be performed).  Note:  in the invention of Stone, as modified by Jenkins, and as taught by applicant in specification, para. 0015, such sound level measurements would be “unnecessary” when the audio output device is the loudspeaker.

s 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 10,405,114) considered with Jenkins et al. (US 2018/0359555), as applied to claims 1, 8, and 15 above, in further view of Xi et al. (US 2021/0073005).
Stone, as modified and applied to claims 1, 8, and 15 above, discloses the invention as claimed, but fails to specifically teach that the loudspeaker is a part of a smart speaker.  Stone, in the embodiment of figure 1, only discloses that an audio output device of the audio source device 105 is a loudspeaker.  However, it is manifestly well known in the art that an audio source device (e.g., mobile phone 105 of Stone), can be connected to a loudspeaker which is in the form of a smart speaker as claimed (see, for example, Xi, para. 0003-0004), for the purpose of using an application installed on the mobile phone to use functions of the smart speaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Stone, as well known in the art (e.g., see Xi, para. 0003-0004), such that the loudspeaker is a part of a smart speaker.  A practitioner in the art would have been motivated to do this for the purpose of using an application installed on the audio source device 105 (e.g., mobile phone) to use functions of the smart speaker.

Claims 2, 3, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method performed by a processor of an audio output device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
February 8, 2022